Name: Council Decision (EU) 2019/577 of 8 April 2019 appointing an alternate member, proposed by the Republic of Cyprus, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-04-11

 11.4.2019 EN Official Journal of the European Union L 100/42 COUNCIL DECISION (EU) 2019/577 of 8 April 2019 appointing an alternate member, proposed by the Republic of Cyprus, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Government of Cyprus, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 26 July 2016, by Council Decision (EU) 2016/1233 (4), Mr Kyriakos CHATZITTOFIS was replaced by Mr Stavros YEROLATSITES as an alternate member. On 5 May 2017, by Council Decision (EU) 2017/799 (5), Mr Stavros YEROLATSITES was replaced by Mr Kyprianos ANDRONIKOU as an alternate member. (2) An alternate member's seat has become vacant following the end of the term of office of Mr Kyprianos ANDRONIKOU, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as an alternate member of the Committee of the Regions for the remainder of the current term of office:  Mr Kyriacos XYDIAS, Mayor of Yermasoyia Municipality. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/1233 of 26 July 2016 appointing a member and an alternate member, proposed by the Republic of Cyprus, of the Committee of the Regions (OJ L 202, 28.7.2016, p. 41). (5) Council Decision (EU) 2017/799 of 5 May 2017 appointing three members and two alternate members, proposed by the Republic of Cyprus, of the Committee of the Regions (OJ L 120, 11.5.2017, p. 20).